DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20160070127) in view of Kim et al. (US 20080158496).
Regarding claim 1, Ishikawa discloses (Figs. 1-20) a display panel comprising: a first substrate (100), comprising an active area (1000) and a peripheral area (portion of 100 outside of 1000); a second substrate (200), disposed opposite to the first substrate; an active switch array (section 0003), disposed on the first substrate and located in the active area; at least one circuit (102, 150), disposed on the first substrate and located in the peripheral area, wherein the at least one driving circuit is connected to the active switch array and configured to drive the active switch array (section 0039; “IC driver is mounted”); at least one group of secondary spacing columns (20), disposed on the second substrate and opposite to the peripheral area; a sealing section, comprising: a first sealant (40), disposed between the first substrate and the second substrate and located in the peripheral area; and a second sealant (41), disposed between the first substrate and the second substrate and located in the peripheral area; wherein the second sealant, 
Ishikawa does not necessarily disclose at least one gate driving circuit; the gate driving circuit is in a vacuum and a load capacitance thereof is C= ε0*A/d, where ε0 is a vacuum dielectric coefficient, A is a relative coverage area of polar plates, and d is a distance between the polar plates.
Kim discloses (Figs. 1-11) at least one gate driving circuit (2, 620). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to provide gate-driving signals so that images are displayed. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular dielectric coefficient, area, distance and as a result a particular load capacitance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Ishikawa discloses (Figs. 1-20) a display panel comprising: a first substrate (100), comprising an active area (1000) and a peripheral area (portion of 100 outside of 1000); a second substrate (200), disposed opposite to the first substrate; an active switch array (section 0003), disposed on the first substrate and located in the active area; at least one driving circuit (102, 150), disposed on the first substrate and located in the peripheral area, wherein the at least one driving circuit is connected to the active switch array and configured to drive the 
Ishikawa does not necessarily disclose at least one gate driving circuit.
Kim discloses (Figs. 1-11) at least one gate driving circuit (2, 620). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to provide gate-driving signals so that images are displayed.
Regarding claim 3, Ishikawa discloses (Figs. 1-20) a plurality of signal bus lines (104), disposed on the first substrate and located in the peripheral area; wherein the plurality of signal bus lines are connected to the at least one driving circuit (102, 150), and the plurality of signal bus lines are located in the circuit disposition space.
Regarding claim 4, Ishikawa discloses (Figs. 1-20) the at least one group of secondary spacing columns (20) are located above the at least one driving circuit (102, 150) and the plurality of signal bus lines (104) and covering the at least one driving circuit and the plurality of signal bus lines.
Regarding claim 5, Ishikawa discloses (Figs. 1-20) a liquid crystal layer (300), disposed between the first substrate and the second substrate and corresponding to the active area, wherein the liquid crystal layer comprises a plurality of liquid crystal molecules, the active switch array 
Regarding claim 6, Ishikawa discloses (Figs. 1-20) the first sealant (41) is located on an external side of the second sealant (40), and the second sealant is further configured to seal the liquid crystal layer.
Regarding claim 7, Ishikawa discloses (Figs. 1-20) the first sealant (41) compasses the second sealant (40).
Ishikawa does not necessarily disclose the gate driving circuit is in a vacuum and a load capacitance thereof is C= ε0*A/d, where ε0 is a vacuum dielectric coefficient, A is a relative coverage area of polar plates, and d is a distance between the polar plates.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular dielectric coefficient, area, distance and as a result a particular load capacitance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Ishikawa discloses (Figs. 1-20) the display panel comprises two driving circuits (102, 150), and the two driving circuits are located at two opposite sides of the active switch array (section 0071).

Regarding claim 10, Ishikawa discloses (Figs. 1-20) a plurality of primary spacing columns (20 in 300), disposed between the first substrate and the second substrate and corresponding to the active area, for forming a plurality of gaps between the first substrate and the second substrate.
Regarding claim 11, Ishikawa discloses (Figs. 1-20) a height of the plurality of primary spacing columns (20 in 300) is larger than a height of the at least one group of secondary spacing columns (20) (section 0071). 
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Yun et al. (US 20040017538) and Kim.
Regarding claim 12, Ishikawa discloses (Figs. 1-20) a display device comprising: a display panel; the display panel comprising: a first substrate (100), comprising an active area (1000) and a peripheral area (portion of 100 outside of 1000); a second substrate (200), disposed opposite to the first substrate; an active switch array (section 0003), disposed on the first substrate and located in the active area; at least one driving circuit (102, 150), disposed on the first substrate and located in the peripheral area, wherein the at least one driving circuit is connected to the active switch array and configured to drive the active switch array; at least one group of secondary spacing columns (20), disposed on the second substrate and opposite to the peripheral area; a sealing section (40, 41), disposed between the first substrate and the second substrate, located in the peripheral area; the sealing section (40, 41), the first substrate (100), the second substrate (200) and the at least one group of secondary spacing columns (20) together 
Ishikawa does not necessarily disclose a backlight module; wherein the backlight module is configured to provide a backlight illumination to the display panel; and at least one gate driving circuit.
Yun discloses (section 0006) a backlight module; wherein the backlight module is configured to provide a backlight illumination to the display panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yun to provide light to the LCD panel.
Kim discloses (Figs. 1-11) at least one gate driving circuit (2, 620). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to provide gate-driving signals so that images are displayed.
Regarding claim 13, Ishikawa discloses (Figs. 1-20) a plurality of signal bus lines (104), disposed on the first substrate and located in the peripheral area; wherein the plurality of signal bus lines are connected to the at least one driving circuit (102, 150), and the plurality of signal bus lines are located in the circuit disposition space.
Regarding claim 14, Ishikawa discloses (Figs. 1-20) the at least one group of secondary spacing columns (20) are located above the at least one driving circuit (102, 150) and the plurality of signal bus lines (104) and covering the at least one driving circuit and the plurality of signal bus lines.

Regarding claim 16, Ishikawa discloses (Figs. 1-20) the first sealant (41) is located on an external side of the second sealant (40), and the second sealant is further configured to seal the liquid crystal layer.
Regarding claim 17, Ishikawa discloses (Figs. 1-20) the first sealant (41) compasses the second sealant (40).
Ishikawa does not necessarily disclose the gate driving circuit is in a vacuum and a load capacitance thereof is C= ε0*A/d, where ε0 is a vacuum dielectric coefficient, A is a relative coverage area of polar plates, and d is a distance between the polar plates.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular dielectric coefficient, area, distance and as a result a particular load capacitance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Ishikawa discloses (Figs. 1-20) a plurality of primary spacing columns (20 in 300), disposed between the first substrate and the second substrate and corresponding to the active area, for forming a plurality of gaps between the first substrate and the second substrate.
Regarding claim 20, Ishikawa discloses (Figs. 1-20) a height of the plurality of primary spacing columns (20 in 300) is larger than a height of the at least one group of secondary spacing columns (20) (section 0071). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHARLES S CHANG/          Primary Examiner, Art Unit 2871